Citation Nr: 0505450	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-34 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C., Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
September 1977.  He also served in a reserve capacity from 
September 1977 to December 1995.  He died on November [redacted], 
2000, and the appellant is his surviving spouse.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, that denied the above claims.

In September 2004, the appellant appeared at the St. Louis RO 
and testified before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2004).

VA should make another attempt in this case to obtain 
outstanding service medical records.  The claims file 
contains the veteran's service medical records for his period 
of reserve duty, but the record does not include his service 
medical records for his period of active duty.

Despite searches by the appellant and VA, to include an RO 
request to the National Personnel Records Center (NPRC), it 
does not appear VA conducted an exhaustive search to the 
extent that further efforts to develop for these records 
would be futile.  For instance, there is nothing to suggest a 
records search included contacting units of assignment or 
reserve units of assignment.  

At the September 2004 hearing, the appellant voiced her 
frustration at the lack of effort employed by VA and the 
service department with respect to searching for the 
veteran's service medical records.  The appellant testified 
that she spoke to someone from NPRC, who told her the records 
at issue were burned in a 1973 fire.  Transcript, p. 12.  The 
Board certainly recognizes that additional effort should be 
put forth to obtain the veteran's service medical records.  
These records could not have been destroyed in 1973 because 
the veteran did not separate from active duty until four 
years after the 1973 fire.  In conducting its search, the RO 
should also consider that the Personnel Information Exchange 
System (PIES) used for requesting service records was 
ineffective in a previous search, indicating the service 
medical records are already in the claims file, without 
identifying that the only service medical records in VA's 
possession are those from the veteran's period of reserve 
duty.
  
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should make another attempt to 
associate the veteran's active duty 
service medical records with the claims 
folders.  

a.  Conduct a search for the veteran's 
active duty service medical records with 
a records request that should include, 
but is not limited to, contacting the 
NPRC (Military Personnel Records), 9700 
Page Boulevard, St. Louis, MO 63132; and 
his specific unit of assignment at the 
time of his discharge from active duty in 
September 1977.

b.  Also conduct a search for the 
veteran's active duty service medical 
records within the context of his reserve 
duty.  The records request should 
include, but is not limited to, 
contacting the Naval Reserve Personnel 
Center, 4400 Dauphine St., New Orleans, 
LA 70149-7800; Bureau of Naval Personnel, 
PERS-324 MPC 312, 5720 Integrity Drive, 
Millington, TN 38055-3130; and the 
veteran's specific units of assignment at 
the time he entered reserve duty and 
separated from reserve duty.         

All efforts to acquire the veteran's 
active duty service medical records 
should be documented.

If the active duty service medical 
records are not found after an exhaustive 
search, that fact, as well as the actions 
taken, should be noted in the claims 
file.  

2.  Then, readjudicate the appellant's 
claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If any of the decisions with 
respect to the claims remains adverse to 
the appellant, she and her representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

